      Case 2:20-cv-00092 Document 8 Filed on 06/04/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 04, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

SEDRICK LAMAR PERRY,                          §
                                              §
         Plaintiff,                           §
                                              §   CIVIL ACTION NO. 2:20-CV-92
v.                                            §
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending is Magistrate Judge Julie Hampton’s Memorandum and Recommendation

(M&R). (D.E. 6). The M&R recommends that the Court dismiss Plaintiff’s 28 U.S.C.

§ 2254 habeas corpus petition (D.E. 1) without prejudice pursuant to the screening

provisions in Rule 4 of the Rules Governing Section 2254 Cases because the petition is

second or successive. (D.E. 6, p. 1); see 28 U.S.C. § 2244(b). The M&R also recommends

that the Court deny Petitioner a certificate of appealability. (D.E. 1, p. 4–5); see 28 U.S.C.

§ 2253(c).

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. Petitioner timely filed objections to the M&R. (D.E. 7). Having carefully

reviewed the proposed findings and conclusions of the M&R, the record, the applicable

law, and having made a de novo review of the portions of the M&R to which the

Petitioner’s objections were directed, 28 U.S.C. § 636(b)(1), the Court OVERRULES

Petitioner’s objections (D.E. 7). Accordingly, the Court:
1/2
      Case 2:20-cv-00092 Document 8 Filed on 06/04/20 in TXSD Page 2 of 2



  (1) ADOPTS the M&R in its entirety (D.E. 6).

  (2) Petitioner’s petition for writ of habeas corpus (D.E. 1) is DISMISSED WITHOUT

      PREJUDICE pursuant to the screening provisions of Rule 4 of the Rules

      Governing Section 2254 Cases. See 28 U.S.C. § 2244(b).

  (3) A certificate of appealability is DENIED pursuant to 28 U.S.C. § 2253(c).

  (4) The Clerk of Court is ORDERED to administratively CLOSE this case.



            SIGNED and ORDERED this 4th day of June 2020.



                                              DAVID S. MORALES
                                              UNITED STATES DISTRICT JUDGE




2/2
